Citation Nr: 1418285	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  14-04 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to receive educational benefits under Post 9/11 Chapter 33.


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to August 2008.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2011 decision of the Department of Veterans Affairs (VA) Education Center in Buffalo, New York.


The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2014 letter, the Veteran requested a Travel Board hearing before the Board at the RO. As such hearing has not yet been conducted; this matter should be remanded to schedule the Veteran for a Travel Board hearing before the Board. See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board at the RO. Appropriate notification should be given to the Veteran and her representative, if any, and such notification should be documented and associated with the claims folder.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



